 

Exhibit 10.1

 

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

(as amended and restated effective AUGUST 8, 2019)




 

 

--------------------------------------------------------------------------------

 

 

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN, as amended and restated August 8, 2019

 

1.

Purpose

1

2.

Definitions

1

3.

Administration

4

4.

Shares Subject to Plan

5

5.

Eligibility; Per-Participation Limitations

6

6.

Award Vesting Limitations

6

7.

Specific Terms of Awards

6

8.

Certain Provisions Applicable to Awards

10

9.

Code Section 162(m) Provisions

12

10.

Change in Control

12

11.

General Provisions

14

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

1.Purpose.  The purpose of this DESTINATION XL GROUP, INC. 2016 INCENTIVE
COMPENSATION PLAN (the “Plan”) is to assist DESTINATION XL GROUP, INC., a
Delaware corporation (the “Company”) and its Related Entities (as hereinafter
defined) in attracting, motivating, retaining and rewarding high-quality
executives and other employees, officers, directors, consultants and other
persons who provide services to the Company or its Related Entities by enabling
such persons to acquire or increase a proprietary interest in the Company in
order to strengthen the mutuality of interests between such persons and the
Company’s shareholders, and providing such persons with performance incentives
to expend their maximum efforts in the creation of shareholder value.  The Plan
replaces the 2006 Incentive Compensation Plan which was last amended effective
as of August 1, 2013. The Plan was originally adopted effective as of August 4,
2016 and was amended effective as of August 8, 2019.

2.Definitions.  For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.

(a)“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Award, Share granted as a bonus or in lieu of another Award, Dividend
Equivalent, Other Stock-Based Award or Performance Award, together with any
other right or interest relating to Shares or other property (including cash),
granted to a Participant under the Plan.

(b)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

(c)“Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 11(b) hereof.  If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the Participant’s
estate.

(d)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d‑3
under the Exchange Act and any successor to such Rule.

(e)“Board” means the Company’s Board of Directors.

(f)“Change in Control” means a Change in Control as defined in Section 10(b) of
the Plan.

(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.

(h)“Committee” means a committee designated by the Board to administer the Plan;
provided, however, that if the Board fails to designate a committee or if there
are no longer any members on the committee so designated by the Board, or for
any other reason determined by the Board, then the Board shall serve as the
Committee.  The Committee shall consist of at least two directors, and each
member of the Committee shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) under the Exchange Act, unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) “Independent”; provided, however, the failure of the Committee to be so
comprised shall not invalidate any Award that otherwise satisfies the terms of
the Plan.

(i)“Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

(j)“Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider.  Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider (except

 

1

 

--------------------------------------------------------------------------------

 

as otherwise provided in the Award Agreement).  An approved leave of absence
shall include sick leave, military leave, or any other authorized personal
leave.

(k)“Covered Employee” means an Eligible Person who is a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto.

(l)“Deferred Stock” means a right to receive Shares, cash measured based upon
the value of Shares or a combination thereof, at the end of a specified deferral
period, which right is not subject to a substantial risk of forfeiture (other
than the potential clawback of benefits under Section 8(f) hereof).

(m)“Deferred Award” means an Award of Deferred Stock or Restricted Stock Units
granted to a Participant under Section 7(e) hereof.

(n)“Director” means a member of the Board or the board of directors of any
Related Entity.

(o)“Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

(p)“Dividend Equivalent” means a right, granted to a Participant under Section
7(g) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.

(q)“Effective Date” means the effective date of the Plan, which shall be the
Shareholder Approval Date.

(r)“Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity.  The
foregoing notwithstanding, only employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options.  An Employee on leave of
absence may, in the discretion of the Committee, be considered as still in the
employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.  Notwithstanding the foregoing, a Person shall not be
an Eligible Person if the identity of such person would preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act of 1933.

(s)“Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity, or is a prospective employee of
the Company or any Related Entity (conditioned upon and effective not earlier
than, such person becoming an employee of the Company or any Related
Entity).  The payment of a director’s fee by the Company or a Related Entity
shall not be sufficient to constitute “employment” by the Company.

(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(u)“Fair Market Value” means the fair market value of Shares, Awards or other
property on the date as of which the value is being determined, as determined by
the Committee, or under procedures established by the Committee.  Unless
otherwise determined by the Committee, the Fair Market Value of a Share as of
any given date shall be the closing sale price per Share reported on the
principal stock exchange or market on which Shares are traded on the date
immediately preceding the date as of which such value is being determined or, if
there is no sale on that date, then on the last previous day on which a sale was
reported.

(v)“Full Value Award” means any Award other than an option or a Stock
Appreciation Right and that is settled in Shares.

(w)“Good Reason” means the same definition of Good Reason, or any substantially
similar term, in the Participant’s employment agreement with the Company, if
any, that is in effect at the time the determination is being made.  If the
Participant does not have an employment agreement with the Company at that time,
or there is no definition of Good Reason, or any substantially similar term, in
the Participant’s employment agreement at that time, or the Committee
determines, in its sole and absolute discretion, that the right to any payment
or benefit under this Plan that is subject to Section 409A of the Code pursuant
to a termination of Continuous Service by a Participant for Good Reason would
not be treated as a right to a payment or benefit pursuant to an involuntary
separation from service for purposes of Section 409A of the Code if the
definition of Good Reason, or any substantially similar term, in the
Participant’s employment agreement at that time is applied to the Participant’s
termination of Continuous Service, then Good Reason

 

2

 

--------------------------------------------------------------------------------

 

means the occurrence of any of the following in the absence of Justifiable Cause
by the Company:  (i) a material diminution in the Participant’s base salary,
unless such material diminution in the Participant’s base salary is made
pursuant to a reduction in base salary that affects all similarly situated
employees in a similar manner and is made at least six months prior to a Change
in Control, in which case such material diminution in the Participant’s base
salary shall not constitute Good Reason; (ii) a material change in the
geographic location at which the Participant must perform his or her job
functions to which the Participant does not agree; or (iii) solely in the case
of a Section 16 Officer, a material diminution in the Participant’s authority,
duties, or responsibilities.  For purposes of this Plan, Good Reason shall not
be deemed to exist unless the termination of Continuous Service by a Participant
for Good Reason occurs within 180 days following the initial existence of one of
the conditions specified in clauses (i) through (iii) above, the Participant
provides the Company with written notice of the existence of such condition
within 90 days after the initial existence of the condition, and the Company
fails to remedy the condition within 30 days after its receipt of such notice.

(x)“Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

(y)“Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Nasdaq Stock
Market or any national securities exchange on which any securities of the
Company are listed for trading, and if not listed for trading, by the rules of
the Nasdaq Stock Market.

(z)“Incumbent Board” means the Incumbent Board as defined in Section 10(b)(ii)
of the Plan.

(aa)“Justifiable Cause” means the same definition as used in the Participant’s
employment agreement, if any, that is in effect at the time the determination is
being made.  If the Participant does not have an employment agreement at that
time, or there is no definition of Justifiable Cause, or any substantially
similar term, in the Participant’s employment agreement at that time, then
Justifiable Cause means any material failure by the Participant in performing
his or her necessary job functions; any breach of any material written policies,
rules or regulations which have been adopted by the Company; the Participant’s
performance of any act or failure to act, as to which if the Participant was
prosecuted and convicted, a crime or offense involving money or property of the
Company or any Related Entity, or a crime or offense constituting a felony in
the jurisdiction involved, would have occurred; the Participant’s embezzlement
of funds or assets of the Company or any of its Subsidiaries or Affiliates; the
Participant’s conviction of, please of guilty to, or please of nolo contendere
to any felony; the Participant’s unauthorized disclosure to any person, firm or
corporation of any confidential information of the Company or any Related
Entity; the Participant’s usurpation of a corporate opportunity of the Company
or any of its Related Entity; or the Participant’s engaging in any business
other than the business of the Company or any Related Entity which materially
interferes with the performance of his or her duties.

(bb)“Listing Market” means the Nasdaq Stock Market or any national securities
exchange on which the Company’s securities are listed for trading and, if not
listed for trading on the Nasdaq Stock Market or a national securities exchange,
then the Nasdaq Stock Market.

(cc)“Option” means a right granted to a Participant under Section 7(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

(dd)“Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

(ee)“Other Stock-Based Awards” means Awards granted to a Participant under
Section 7(i) hereof.

(ff)“Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(gg)“Performance Award” means any Award of Performance Shares or Performance
Units granted pursuant to Section 7(h).

(hh)“Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(ii)“Performance Share” means any grant pursuant to Section 7(h) of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including

 

3

 

--------------------------------------------------------------------------------

 

cash, Shares, other property, or any combination thereof, upon achievement of
such performance goals during the Performance Period as the Committee shall
establish at the time of such grant or thereafter.

(jj)“Performance Unit” means any grant pursuant to Section 7(h) of a unit valued
by reference to a designated amount of property (including cash) other than
Shares, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including cash, Shares, other property, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(kk)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(ll)“Prior Plan” means the Company’s 2006 Incentive Compensation Plan.

(mm)“Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the
Committee in which the Company, or a Subsidiary holds a substantial ownership
interest, directly or indirectly and with respect to which the Company may offer
or sell securities pursuant to the Plan in reliance upon either Rule 701 under
the Securities Act of 1933 or, if the Company is required to file reports
pursuant to Section 13 or 15(d) of the Exchange Act, registration on a Form S-8
Registration Statement under the Securities Act of 1933.

(nn)“Restricted Stock” means any Share issued with such risks of forfeiture and
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(oo)“Restricted Stock Award” means an Award of Restricted Stock granted to a
Participant under Section 7(d) hereof.

(pp)“Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period, which right is subject to a
risk of forfeiture.

(qq)“Restricted Stock Unit Award” means an Award of Restricted Stock Unit
granted to a Participant under Section 7(e) hereof.

(rr)“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

(ss)“Shareholder Approval Date” means the date on which this Plan is approved by
shareholders of the Company eligible to vote in the election of directors, by a
vote sufficient to meet the requirements Sections 162(m) and 422 of the Code,
Rule 16b-3 under the Exchange Act and applicable requirements under the rules of
the Listing Market.

(tt)“Shares” means the shares of common stock of the Company, par value $.01 per
share, and such other securities as may be substituted (or resubstituted) for
Shares pursuant to Section 11(c) hereof.

(uu)“Stock Appreciation Right” means a right granted to a Participant under
Section 7(c) hereof.

(vv)“Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(ww)“Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, Awards previously
granted, or the right or obligation to make future Awards, by a company acquired
by the Company or any Related Entity or with which the Company or any Related
Entity combines.

3.Administration.

 

4

 

--------------------------------------------------------------------------------

 

(a)Authority of the Committee.  The Plan shall be administered by the Committee,
except to the extent the Board elects to administer the Plan, in which case the
Plan shall be administered by only those directors who are Independent
Directors, in which case references herein to the “Committee” shall be deemed to
include references to the Independent members of the Board.  The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan.  In exercising any discretion
granted to the Committee under the Plan or pursuant to any Award, the Committee
shall not be required to follow past practices, act in a manner consistent with
past practices, or treat any Eligible Person or Participant in a manner
consistent with the treatment of other Eligible Persons or Participants.

(b)Manner of Exercise of Committee Authority.  The Committee, and not the Board,
shall exercise sole and exclusive discretion (i) on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act, (ii) with respect to
any Award that is intended to qualify as “performance-based compensation” under
Section 162(m), to the extent necessary in order for such Award to so qualify;
and (iii) with respect to any Award to an Independent Director.  Any action of
the Committee shall be final, conclusive and binding on all persons, including
the Company, its Related Entities, Eligible Persons, Participants,
Beneficiaries, transferees under Section 11(b) hereof or other persons claiming
rights from or through a Participant, and shareholders.  The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.  The Committee may delegate to members of the Board, or officers or
managers of the Company or any Related Entity, or committees thereof, the
authority, subject to such terms and limitations as the Committee shall
determine, to perform such functions, including administrative functions as the
Committee may determine to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the Company
and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify.  The Committee
may appoint agents to assist it in administering the Plan.

(c)Limitation of Liability.  The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

4.Shares Subject to Plan.

(a)Limitation on Overall Number of Shares Available for Delivery Under
Plan.  Subject to adjustment as provided in Section 11(c) hereof, the aggregate
number of Shares reserved and available for delivery under the Plan shall be
equal to the sum of (i) 8,000,000 Shares plus (ii) the number of Shares
available for issuance but not granted under the Prior Plan, and (iii) the
number of Shares that are credited back to the maximum Share limitation under
Section 4(c)(i) hereof.  Shares issued in respect of any Full Value Award
granted under the Plan shall be counted against the share limit as 1.9 Shares of
stock for every one Share actually issued in connection with the such Full Value
Award.  Each Share issued in respect of Options and SARs shall be counted
against the share limit as one Share.  Any Shares delivered under the Plan may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.

(b)Application of Limitation to Grants of Award.  No Award may be granted if the
number of Shares that would be counted against the Share limit in Section 4(a)
hereof as a result of such an Award exceeds the number of Shares remaining
available for Award under the Plan.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of Shares actually delivered differs from the number of Shares previously
counted in connection with an Award.

(c)Availability of Shares Not Delivered under Awards and Adjustments to Limits.

(i)If any Shares subject to an Option or SAR granted under the Plan or the Prior
Plan are forfeited or such Option or SAR is settled in cash or otherwise expires
or terminates without the delivery of such Shares, the maximum Share limitation
of Section 4(a) hereof shall be credited with one Share for each Share subject
to such Option or SAR and such number of credited Shares may again be made
available for Awards under the Plan, subject to Section 4(c)(iv) below.  If any
Shares subject to a Full Value Award granted under the Plan or the Prior Plan
are forfeited or such Full Value Award is settled in cash or otherwise expires

 

5

 

--------------------------------------------------------------------------------

 

or terminates without the delivery of such Shares, the maximum share limitation
of Section 4(a) hereof shall be credited with 1.9 Shares for each Share subject
to such Full Value Award, and such number of credited Shares may again be made
available for Awards under the Plan, subject to Section 4(c)(iv) below.

(ii)Awards that are settled or exercised through the payment of Shares shall be
counted against the number of Shares available for award under the Plan in
accordance with Section 4(a) hereof, regardless of the number of Shares actually
issued upon settlement or exercise of any such Award. Awards that are settled in
cash shall not be counted against the number of Shares available for Award under
this Plan.

(iii)Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or authorized for grant to a Participant in any period.  Additionally,
in the event that a company acquired by the Company or any Related Entity or
with which the Company or any Related Entity combines has shares available under
a pre-existing plan approved by shareholders and not adopted in contemplation of
such acquisition or combination, the shares available for delivery pursuant to
the terms of such pre-existing plan (as adjusted, to the extent appropriate,
using the exchange ratio or other adjustment or valuation ratio or formula used
in such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for delivery under the Plan if and to the extent that the use
of such Shares would not require approval of the Company’s shareholders under
the rules of the Listing Market.  Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not Employees or Directors prior to such
acquisition or combination.

(iv)Notwithstanding anything in this Section 4(c) to the contrary but subject to
adjustment as provided in Section 11(c) hereof, the maximum aggregate number of
Shares that may be delivered under the Plan as a result of the exercise of the
Incentive Stock Options shall be 8,000,000 Shares.  In no event shall any
Incentive Stock Options be granted under the Plan after the tenth anniversary of
the date on which the Board adopts the Plan.

(v)Notwithstanding anything in this Section 4 to the contrary, but subject to
adjustment as provided in Section 11(c) hereof, in any fiscal year of the
Company during any part of which the Plan is in effect, no Participant who is a
Director but is not also an Employee or Consultant may be granted any Awards
that have a “fair value” as of the date of grant, as determined in accordance
with FASB ASC Topic 718 (or any other applicable accounting guidance), that
exceed $300,000 in the aggregate.

(d)No Further Awards Under Prior Plan.  No further awards shall be made under
the Prior Plan after July 31, 2016.

5.Eligibility; Per-Participant Limitations.  Awards may be granted under the
Plan only to Eligible Persons.  Subject to adjustment as provided in Section
11(c) of this Plan, in any fiscal year of the Company during any part of which
the Plan is in effect, no Participant may be granted (i) Options and/or Stock
Appreciation Rights with respect to more than 1,000,000 Shares or (ii)
Performance Shares that are subject to Section 9 hereof, with respect to more
than 1,000,000 Shares.  In addition, the maximum dollar value payable to any one
Participant with respect to Performance Units that are subject to Section 9
hereof is (x) $3,000,000 with respect to any 12 month Performance Period
(pro-rated for any Performance Period that is less than 12 months based upon the
ratio of the number of days in the Performance Period as compared to 365), and
(y) with respect to any Performance Period that is more than 12 months,
$3,000,000 multiplied by the number of full 12 months periods that are in the
Performance Period.

6.Award Vesting Limitations.  Notwithstanding any other provision of the Plan to
the contrary, but subject to Section 10 of the Plan, Awards granted under the
Plan shall vest no earlier than the first anniversary of the date the Award is
granted; provided, however, that, notwithstanding the foregoing, Awards that
result in the issuance of an aggregate of up to 5% of the Shares available
pursuant to Section 4(a) may be granted to any one or more Eligible Persons
without respect to such minimum vesting provisions.  Nothing in this Section 6
shall preclude the Committee from taking action, in its sole discretion, to
accelerate the vesting of any Award in connection with or following a
Participant’s death, disability, termination of Continuous Service or the
consummation of a Change in Control.

7.Specific Terms of Awards.

(a)General.  Awards may be granted on the terms and conditions set forth in this
Section 7.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 11(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her
Award.  Except as otherwise expressly provided herein, the Committee shall
retain full power and

 

6

 

--------------------------------------------------------------------------------

 

discretion to accelerate, waive or modify, at any time, any term or condition of
an Award that is not mandatory under the Plan.  Except in cases in which the
Committee is authorized to require other forms of consideration under the Plan,
or to the extent other forms of consideration must be paid to satisfy the
requirements of Delaware law, no consideration other than services may be
required for the grant (but not the exercise) of any Award.

(b)Options.  The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

(i)Exercise Price.  Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option.  If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value a Share on the date such Incentive Stock Option is
granted.  Other than pursuant to Section 11(c), (A) the terms of outstanding
Options may not be amended to reduce the exercise price per Share of such
Options, (B) an outstanding Option may not be cancelled, exchanged, substituted,
bought out or surrendered in exchange for (i) cash or other Awards, in each
case, having a Fair Market Value in excess of the amount by which the Fair
Market Value of the Shares underlying such Option exceeds the aggregate exercise
price of such Option or (ii) Options with an exercise price per Share that is
less than the exercise price per Share of the original Option and (C) the
Committee shall not be permitted to take any other action with respect to an
Option that may be treated as a repricing, in each case, without approval of the
Company’s shareholders.

(ii)Time and Method of Exercise.  Subject to the maximum term of any Option set
forth in Section 7(b), the Committee shall determine the time or times at which
or the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the method by which notice of exercise is to be given and the
form of exercise notice to be used, the time or times at which Options shall
cease to be or become exercisable following termination of Continuous Service or
upon other conditions, the methods by which the exercise price may be paid or
deemed to be paid (including in the discretion of the Committee a cashless
exercise procedure), the form of such payment, including, without limitation,
cash, Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or Awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of Section 13(k)
of the Exchange Act, or any rule or regulation adopted thereunder or any other
applicable law), and the methods by or forms in which Shares will be delivered
or deemed to be delivered to Participants.

(iii)Form of Settlement.  The Committee may, in its sole discretion, provide
that the Shares to be issued upon exercise of an Option shall be in the form of
Restricted Stock or other similar securities.

(iv)Incentive Stock Options.  The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code.  Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification.  Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:

(A)the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;
and

(B)the aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000; and

 

7

 

--------------------------------------------------------------------------------

 

(C)if shares acquired by exercise of an Incentive Stock Option are disposed of
within two years following the date the Incentive Stock Option is granted or one
year following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.

(c)Stock Appreciation Rights.  The Committee may grant Stock Appreciation Rights
to any Eligible Person (a “Freestanding Stock Appreciation Right”), upon such
terms and conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

(i)Right to Payment.  A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee.  The
grant price of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, in the case of a Freestanding
Stock Appreciation Right, or less than the associated Option exercise price, in
the case of a tandem Stock Appreciation Right.  Other than pursuant to Section
11(c), (A) the terms of outstanding Stock Appreciation Rights may not be amended
to reduce the grant price per Share of such Stock Appreciation Rights, (B) an
outstanding Stock Appreciation Right may not be cancelled, exchanged,
substituted, bought out or surrendered in exchange for (i) cash or other Awards,
in each case, having a Fair Market Value in excess of the amount by which the
Fair Market Value of the Shares underlying such Stock Appreciation Right exceeds
the aggregate grant price of such Stock Appreciation Right or (ii) Stock
Appreciation Rights with a grant price per Share that is less than the grant
price per Share of the original Stock Appreciation Right and (C) the Committee
shall not be permitted to take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing, in each case, without
approval of the Company’s shareholders.

(ii)Other Terms.  Subject to the maximum term of any Stock Appreciation Right
set forth in Section 7(c), the Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.

(d)Restricted Stock Awards.  The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

(i)Grant and Restrictions.  Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan,
covering a period of time specified by the Committee (the “Restriction
Period”).  The terms of any Restricted Stock Award granted under the Plan shall
be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan.  The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter.  Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a shareholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).  During the period that the Restricted
Stock Award is subject to a risk of forfeiture, subject to Section 11(b) below
and except as otherwise provided in the Award Agreement, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant or Beneficiary.

(ii)Forfeiture.  Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that, subject to the
limitations set forth in Section 6 hereof, the Committee may provide, by
resolution or other action or in any Award Agreement, or may determine in any
individual case, that forfeiture conditions relating to Restricted Stock Awards
shall be waived in whole or in part in the event of terminations resulting from
specified causes, and subject to the limitations in Section 6 hereof, the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock.

(iii)Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to

 

8

 

--------------------------------------------------------------------------------

 

such Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv)Dividends and Splits.  As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan, or except as otherwise provided in the last sentence of
Section 7(h) hereof, may require that payment be delayed (with or without
interest at such rate, if any, as the Committee shall determine) and remain
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such cash dividend is payable, in each
case in a manner that does not violate the requirements of Section 409A of the
Code.  Unless otherwise determined by the Committee, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Shares or other
property have been distributed.

(e)Deferred Award.  The Committee is authorized to grant “Deferred Awards,”
which include Deferred Stock and Restricted Stock Unit Awards, to any Eligible
Person on the following terms and conditions.

(i)Award and Restrictions.  Satisfaction of a Deferred Award shall occur upon
expiration of the deferral period specified for such Deferred Award by the
Committee (or, if permitted by the Committee, as elected by the Participant in a
manner that does not violate the requirements of Section 409A of the Code).  In
addition, a Restricted Stock Unit Award shall be subject to such restrictions
(which may include a risk of forfeiture) as the Committee may impose, if any,
which restrictions may lapse at the expiration of the deferral period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Committee may determine.  A Deferred Award may
be satisfied by delivery of Shares, cash equal to the Fair Market Value of the
specified number of Shares covered by the Deferred Award, or a combination
thereof, as determined by the Committee at the date of grant or
thereafter.  Prior to satisfaction of a Deferred Award, a Deferred Award carries
no voting or dividend or other rights associated with Share ownership.  Prior to
satisfaction of a Deferred Award, except as otherwise provided in an Award
Agreement and as permitted under Section 409A of the Code, a Deferred Award may
not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant or any Beneficiary.

(ii)Forfeiture.  Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant’s Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that, subject to the limitations set forth in Section 7
hereof, the Committee may provide, by resolution or other action or in any Award
Agreement, or may determine in any individual case, that forfeiture conditions
relating to a Restricted Stock Unit Award shall be waived in whole or in part in
the event of terminations resulting from specified causes, and, subject to the
limitations in Section 6 hereof, the Committee may in other cases waive in whole
or in part the forfeiture of any Restricted Stock Unit Award.

(iii)Dividend Equivalents.  Unless otherwise determined by the Committee at the
date of grant, and except as otherwise provided in the last sentence of Section
7(h) hereof, any Dividend Equivalents that are granted with respect to any
Deferred Award shall be either (A) paid with respect to such Deferred Award at
the dividend payment date in cash or in Shares of unrestricted stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Deferred Award and the amount or value thereof automatically
deemed reinvested in additional Deferred Award, other Awards or other investment
vehicles, as the Committee shall determine or permit the Participant to
elect.  The applicable Award Agreement shall specify whether any Dividend
Equivalents shall be paid at the dividend payment date, deferred or deferred at
the election of the Participant.  If the Participant may elect to defer the
Dividend Equivalents, such election shall be made within 30 days after the grant
date of the Deferred Award, but in no event later than 12 months before the
first date on which any portion of such Deferred Award vests (or at such other
times prescribed by the Committee as shall not result in a violation of Section
409A of the Code).

(f)Bonus Stock and Awards in Lieu of Obligations.  The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, provided that, in the
case of Eligible Persons subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Shares or other Awards are exempt from
liability under Section 16(b) of the Exchange Act.  Shares or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee.

(g)Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other Awards, or other property equal in value to the dividends
paid with respect to a specified number of Shares, or other periodic
payments.  Dividend Equivalents may be awarded on a free-standing basis or in

 

9

 

--------------------------------------------------------------------------------

 

connection with another Award.  Except as otherwise provided in the last
sentence of Section 7(h) hereof, the Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or at some later date, or
whether such Dividend Equivalents shall be deemed to have been reinvested in
additional Shares, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.  Any such determination by the Committee shall be made at the grant
date of the applicable Award.  Notwithstanding the foregoing, Dividend
Equivalents credited in connection with an Award that vests based on the
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Award with respect to which such Dividend
Equivalents have been credited.

(h)Performance Awards.  The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 9
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions.  The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award.  Except as provided in Section 10 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 9(b), or in the case of an Award
that the Committee determines shall not be subject to Section 9 hereof, any
other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose.  The amount of the Award to be distributed
shall be conclusively determined by the Committee.  Performance Awards may be
paid in a lump sum or in installments following the close of the Performance
Period or, in accordance with procedures established by the Committee, on a
deferred basis in a manner that does not violate the requirements of Section
409A of the Code.

(i)Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan.  Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan.  Except as otherwise provided in the last sentence of Section 7(h)
hereof, the Committee shall determine the terms and conditions of such
Awards.  Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 7(i) shall be purchased for such consideration,
(including without limitation loans from the Company or a Related Entity
provided that such loans are not in violation of the Sarbanes Oxley Act of 2002,
or any rule or regulation adopted thereunder or any other applicable law) paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards or other property, as the Committee shall
determine.

8.Certain Provisions Applicable to Awards.

(a)Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity.  Such additional, tandem, and substitute or exchange Awards may be
granted at any time.  If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award.  In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Related Entity, in which
the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Deferred Stock or Restricted Stock), or in which the
exercise price, grant price or purchase price of the Award in the nature of a
right that may be exercised is equal to the Fair Market Value of the underlying
Shares minus the value of the cash compensation surrendered (for example,
Options or Stock Appreciation Right granted with an exercise price or grant
price “discounted” by the amount of the cash compensation surrendered), provided
that any such determination to grant an Award in lieu of cash compensation must
be made in a manner intended to be exempt from or comply with Section 409A of
the Code.

(b)Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under Section
422 of the Code).

(c)Form and Timing of Payment Under Awards; Deferrals.  Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, provided that any determination to pay in installments or on a deferred
basis shall be made by the Committee at the date of grant.  Any installment or
deferral provided for in the preceding sentence shall, however, subject to the
terms of the Plan, be subject to the Company’s compliance with the provisions

 

10

 

--------------------------------------------------------------------------------

 

of the Sarbanes-Oxley Act of 2002, as amended, the rules and regulations adopted
by the Securities and Exchange Commission thereunder, all applicable rules of
the Listing Market and any other applicable law, and in a manner intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the
Code.  Any such settlement shall be at a value determined by the Committee in
its sole discretion, which, without limitation, may in the case of an Option or
Stock Appreciation Right be limited to the amount if any by which the Fair
Market Value of a Share on the settlement date exceeds the exercise or grant
price.  Installment or deferred payments may be required by the Committee
(subject to Section 11(e) of this Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee.  Payments may include,
without limitation, provisions for the payment or crediting of a reasonable
interest rate on installment or deferred payments or the grant or crediting of
Dividend Equivalents or other amounts in respect of installment or deferred
payments denominated in Shares.

(d)Exemptions from Section 16(b) Liability.  It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant).  Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

(e)Code Section 409A.  The following provisions shall apply to any Award that is
or may potentially be subject to the requirements of Section 409A of the Code.

(i)The Award Agreement for any Award that the Committee reasonably determines to
constitute a “non-qualified deferred compensation plan” under Section 409A of
the Code (a “Section 409A Plan”), and the provisions of the Plan applicable to
that Award, shall be construed in a manner consistent with, the applicable
requirements of Section 409A of the Code, and the Committee, in its sole
discretion and without the consent of any Participant, may amend any Award
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.

(ii)If any Award constitutes a Section 409A Plan, then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

(A)Payments under the Section 409A Plan may be made only upon (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
Company, or (z) the occurrence of an “unforeseeable emergency”;

(B)The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service;

(C)Any elections with respect to the deferral of such compensation or the time
and form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code; and

(D)In the case of any Participant who is “specified employee”, a distribution on
account of a “separation from service” may not be made before the date which is
six months after the date of the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

(iii)Notwithstanding the foregoing, or any provision of this Plan or any Award
Agreement, the Company does not make any representation to any Participant or
Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the requirements of Section 409A of the Code, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code.

 

11

 

--------------------------------------------------------------------------------

 

(f)Clawback of Certain Compensation and Benefits.

(i) The Company may (A) cause the cancellation of any Award, (B) require
reimbursement of any Award by a Participant or Beneficiary, and (C) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with any Company policies that currently exist
or that may from time to time be adopted or modified in the future by the
Company and/or applicable law (each, a “Clawback Policy”).  In addition, a
Participant may be required to repay to the Company certain previously paid
compensation, whether provided under this Plan or an Award Agreement or
otherwise, in accordance with any Clawback Policy.  By accepting an Award, a
Participant is also agreeing to be bound by any existing or future Clawback
Policy adopted by the Company, or any amendments that may from time to time be
made to the Clawback Policy in the future by the Company in its discretion
(including without limitation any Clawback Policy adopted or amended to comply
with applicable laws or stock exchange requirements) and is further agreeing
that all of the Participant’s Award Agreements (and/or awards issued under the
Prior Plans) may be unilaterally amended by the Company, without the
Participant’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy.

(ii)If the Participant, without the consent of the Company, while employed by or
providing services to the Company or any Subsidiary or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the Award may, at the
Committee’s discretion, be canceled and (ii) the Committee, in its discretion,
may require the Participant or other person to whom any payment has been made or
Shares or other property have been transferred in connection with the Award to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the exercise of any Option or Stock
Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the time period specified in the
Award Agreement or otherwise specified by the Committee.

9.Code Section 162(m) Provisions.

(a)Covered Employees.  The Committee, in its discretion, may determine at the
time an Award is granted to an Eligible Person who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, that the provisions of this
Section 9 shall be applicable to such Award.

(b)Performance Criteria.  If an Award is subject to this Section 9, then the
payment or distribution thereof or lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be contingent upon achievement of one or more objective performance
goals.  Performance goals shall be objective and shall otherwise meet the
requirements of Section 162(m) of the Code and regulations thereunder including
the requirement that the level or levels of performance targeted by the
Committee result in the achievement of performance goals being “substantially
uncertain.”  One or more of the following business criteria for the Company, on
a consolidated basis, and/or for Related Entities, or for business or
geographical units of the Company and/or a Related Entity (except with respect
to the total shareholder return and earnings per share criteria), shall be used
by the Committee in establishing performance goals for such Awards:  (1)
earnings per share; (2) revenues or margins; (3) cash flow; (4) operating
margin; (5) return on net assets, investment, capital, or equity; (6) economic
value added; (7) direct contribution; (8) net income; pretax earnings; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings after interest expense and before extraordinary or
special items; operating income or income from operations; income before
interest income or expense, unusual items and income taxes, local, state or
federal and excluding budgeted and actual bonuses which might be paid under any
ongoing bonus plans of the Company; (9) working capital; (10) management of
fixed costs or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures; (12)
total shareholder return; (13) debt reduction; and/or (14) the Fair Market Value
of a Share.  Any of the above goals may be determined on an absolute or relative
basis or as compared to the performance of a published or special index deemed
applicable by the Committee including, but not limited to, the Standard & Poor’s
500 Stock Index or a group of companies that are comparable to the
Company.  Except as otherwise specified by the Committee at the time the goals
are set, the Committee shall exclude the impact of:  (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, (iii)
a change in accounting standards required by generally accepted accounting
principles, or (iv) any other item or event specified by the Committee at the
time the goals are set.

(c)Performance Period; Timing For Establishing Performance Goals.  Achievement
of performance goals in respect of such Performance Awards subject to this
Section 9 shall be measured over a Performance Period no shorter than 12 months
and no longer than 5 years, as specified by the Committee.  Performance goals
shall be established not later than 90 days after the beginning of any
Performance Period applicable to Performance Awards, subject to this Section 9,
or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.

 

12

 

--------------------------------------------------------------------------------

 

(d)Adjustments.  The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 9, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 9.  The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.

(e)Committee Certification.  No Participant shall receive any payment under the
Plan that is subject to this Section 9 unless the Committee has certified, by
resolution or other appropriate action in writing, that the performance criteria
and any other material terms previously established by the Committee or set
forth in the Plan, have been satisfied to the extent necessary to qualify as
“performance based compensation” under Section 162(m) of the Code.

10.Change in Control.

(a)Effect of “Change in Control”.  Unless otherwise provided in any employment
or other agreement between the Participant and the Company or any Related
Entity, or in any Award Agreement, or to the extent otherwise determined by the
Committee in effect immediately preceding the Change in Control, in its sole
discretion and without any requirement that each Participant be treated
consistently, in the event of a Change in Control and within 6 months before or
18 months after the Change in Control, the Participant’s Continuous Service is
terminated by the Company or any Related Entity without Justifiable Cause or by
the Participant for Good Reason, or there is a termination of Continuous Service
because of the Participant’s death or Disability, the following shall
occur:  (i) if the portion of the Participant’s Award(s) or any award(s) that is
substituted therefor that is subject only to time-based vesting has not
previously been vested or paid to the Participant, then such portion shall
immediately vest (in the case of any Award or substitute therefor that is
subject to vesting) and any cash payable as a result of such vesting shall be
paid to the Participant, as soon as practicable (but in no event more than 5
business days) after the later of the Change in Control or the termination of
the Participant’s Continuous Service; and (ii) if the portion of the
Participant’s Award(s) or any award(s) that is substituted therefor that is
subject to performance-based vesting has not previously been vested or paid to
the Participant, then the pro-rata portion for the time elapsed in the ongoing
performance period(s) of the Award or substitute therefor, shall immediately
vest and any cash payable as a result of such vesting shall be paid to the
Participant, as soon as practicable (but in no event more than 5 business days)
after the later of the Change in Control or the termination of the Participant’s
Continuous Service.  Each Share that is received upon the exercise, vesting or
settlement of an Award or substitute therefor that vests pursuant to this
Section 10(b) shall be immediately redeemed by the Company  (or its successor)
for cash payable by the Company (or its successor) in an amount (the “Redemption
Price Per Share”) equal to, as applicable, (x) if the Shares have not been
cancelled, exchanged or converted into other securities or property as a result
of the Change in Control and are publicly-traded, the Fair Market Value of a
Share on the date of the termination of the Participant’s Continuous Service, or
(y) if the Shares have been cancelled, exchanged or converted into other
securities or property as a result of the Change in Control, the greater of (i)
the fair market value per Share of the consideration received pursuant to the
Change in Control by the holders of Shares on the date of the Change in Control
and (ii)  if the consideration received by the holders of Shares pursuant to the
Change in Control consisted, in whole or in part, of other securities which are
publicly traded, the sum of  (A) the fair market value of the number of such
securities received for each Share pursuant to the Change in Control on the date
of the termination of the Participant’s Continuous Service and (B) the fair
market value of any other consideration received for each Share pursuant to the
Change of Control.  Each Option that vests pursuant to this Section 10(b) shall
be immediately cancelled in exchange for cash payable by the Company for each
Share subject to the cancelled Option equal to the amount, if any, by which the
Redemption Price Per Share exceeds the exercise price per Share of the Option.

(b)Definition of “Change in Control”.  Unless otherwise specified in any
employment or other agreement for services between the Participant and the
Company or any Subsidiary, or in an Award Agreement, a “Change in Control” shall
mean the occurrence of any of the following:

(i)The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (A) the value of then outstanding equity securities of the Company
(the “Outstanding Company Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 10(b), the
following acquisitions shall not constitute or result in a Change in
Control:  (v) any acquisition directly from the Company; (w) any acquisition by
the Company; (x) any acquisition by any Person that as of the Effective Date
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (iii)
below; or

(ii)During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority

 

13

 

--------------------------------------------------------------------------------

 

of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) or any of
its Subsidiaries, or (B) a sale or other disposition of all or substantially all
of the assets of the Company, or the acquisition of assets or equity securities
of another entity by the Company or any of its Subsidiaries (each an “Asset
Sale”), in each case, unless, following such Business Combination, (1) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the value of the
then outstanding equity securities and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be (2) no Person (excluding any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such entity
resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination and (3) at least a majority
of the members of the Board of Directors or other governing body of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

11.General Provisions.

(a)Compliance With Legal and Other Requirements.  The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.

(b)Limits on Transferability; Beneficiaries.  No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon), are by gift or pursuant to a domestic relations order, and are
to a “Permitted Assignee” that is a permissible transferee under the applicable
rules of the Securities and Exchange Commission for registration of shares of
stock on a Form S-8 registration statement.  For this purpose, a Permitted
Assignee shall mean (i) the Participant’s spouse, children or grandchildren
(including any adopted and step children or grandchildren), parents,
grandparents or siblings, (ii) a trust for the benefit of one or more of the
Participant or the persons referred to in clause (i), (iii) a partnership,
limited liability company or corporation in which the Participant or the persons
referred to in clause (i) are the only partners, members or shareholders, or
(iv) a foundation in which any person or entity designated in clauses (i), (ii)
or (iii) above control the management of assets.  A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

 

14

 

--------------------------------------------------------------------------------

 

(c)Adjustments.

(i)Adjustments to Awards.  In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem appropriate and equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 5 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate in order to
prevent the reduction or enlargement of benefits under any
Award.  Notwithstanding the foregoing, in the case of any “equity restructuring”
(within the meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation - Stock Compensation, formerly known as
Financial Accounting Standards Board Statement of Financial Accounting Standards
No. 123 (revised 2004) or any other applicable accounting standard), the
Committee shall make such adjustments to Awards on account of such equity
restructuring as shall be necessary in order that the “fair value” of the
adjusted Award immediately following the equity restructuring shall be equal to
the “fair value” of the original Award immediately prior to the equity
restructuring, based on the Share price and other pertinent factors on the
effective date of the equity restructuring.  For purposes of the preceding
sentence, “fair value” shall be determined in accordance with the provisions of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation - Stock Compensation or any other applicable accounting
standard.

(ii)Adjustments in Case of Certain Transactions.

(A)In the event of any merger, consolidation or other reorganization in which
the Company does not survive, or in the event of any Change in Control (and
subject to the provisions of Section 10 of this Plan relating to the vesting of
Awards in the event of any Change in Control), any outstanding Awards may be
dealt with in accordance with any of the following approaches, without the
requirement of obtaining any consent or agreement of a Participant as such, as
determined by the agreement effectuating the transaction or, if and to the
extent not so determined, as determined by the Committee: (1) the continuation
of the outstanding Awards by the Company, if the Company is a surviving entity,
(2) the assumption or substitution for, as those terms are defined below, the
outstanding Awards by the surviving entity or its parent or subsidiary, (3) full
exercisability or vesting and accelerated expiration of the outstanding Awards,
or (4) settlement of the value of the outstanding Awards in cash or cash
equivalents or other property followed by cancellation of such Awards (which
value, in the case of Options or Stock Appreciation Rights, shall be measured by
the amount, if any, by which the Fair Market Value of a Share exceeds the
exercise or grant price of the Option or Stock Appreciation Right as of the
effective date of the transaction).  The Committee shall give written notice of
any proposed transaction referred to in this Section 11(c)(ii) a reasonable
period of time prior to the closing date for such transaction (which notice may
be given either before or after the approval of such transaction), in order that
Participants may have a reasonable period of time prior to the closing date of
such transaction within which to exercise any Awards that are then exercisable
(including any Awards that may become exercisable upon the closing date of such
transaction).  A Participant may condition his exercise of any Awards upon the
consummation of the transaction.

(B)For purposes of this Section 11(c)(ii), an Option, Stock Appreciation Right,
Restricted Stock Award, Deferred Award or Other Stock-Based Award shall be
considered assumed or substituted for if following the Change in Control the
Award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award, Deferred Award or
Other Stock-Based Award immediately prior to the Change in Control, on
substantially the same vesting and other terms and conditions as were applicable
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award, Deferred
Award or Other Stock-Based Award, for each Share subject thereto, will be solely
common stock of the successor company or its parent or subsidiary substantially
equal in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change in Control.  The determination
of such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.

(iii)Other Adjustments.  The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals relating thereto) in

 

15

 

--------------------------------------------------------------------------------

 

recognition of unusual or nonrecurring events (including, without limitation,
acquisitions and dispositions of businesses and assets) affecting the Company,
any Related Entity or any business unit, or the financial statements of the
Company or any Related Entity, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any Related Entity or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant, provided that no
such adjustment shall be authorized or made if and to the extent that such
authority or the making of such adjustment would cause Options, Stock
Appreciation Rights, Performance Awards granted pursuant to Section 9(b) hereof
to Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and the
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.

(d)Award Agreements.  Each Award Agreement shall either be (i) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (ii) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require.  The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company.  The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

(e)Taxes.  The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments equal in value to the Shares withheld or received from the Participant
in satisfaction of a Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee.  The amount of withholding
tax paid with respect to an Award by the withholding of Shares otherwise
deliverable pursuant to the Award or by delivering Shares already owned shall
not exceed the minimum statutory withholding required with respect to that
Award.

(f)Changes to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or Code Section
162(m)) or the rules of the Listing Market, and the Board may otherwise, in its
discretion, determine to submit other such changes to the Plan to shareholders
for approval; provided that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award.  The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award Agreement relating
thereto, except as otherwise provided in the Plan; provided that, without the
consent of an affected Participant, no such Committee or the Board action may
materially and adversely affect the rights of such Participant under such Award.

(g)Limitation on Rights Conferred Under Plan.  Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company or
any Related Entity including, without limitation, any right to receive dividends
or distributions, any right to vote or act by written consent, any right to
attend meetings of shareholders or any right to receive any information
concerning the Company’s or any Related Entity’s business, financial condition,
results of operation or prospects, unless and until such time as the Participant
is duly issued Shares on the stock books of the Company or any Related Entity’s
in accordance with the terms of an Award.  None of the Company, its officers or
its directors shall have any fiduciary obligation to the Participant with
respect to any Shares awarded pursuant to this Plan unless and until the
Participant is duly issued Shares pursuant to the Award on the stock books of
the Company in accordance with the terms of an Award.  Neither the Company, nor
any Related Entity, nor any of their respective officers, directors,
representatives or agents are granting any rights under the Plan to the
Participant whatsoever, oral or written, express or implied, other than those
rights expressly set forth in this Plan or the Award Agreement.

 

16

 

--------------------------------------------------------------------------------

 

(h)Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company; provided that the Committee may authorize
the creation of trusts and deposit therein cash, Shares, other Awards or other
property, or make other arrangements to meet the Company’s obligations under the
Plan.  Such trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.  The trustee of such trusts may be authorized to
dispose of trust assets and reinvest the proceeds in alternative investments,
subject to such terms and conditions as the Committee may specify and in
accordance with applicable law.

(i)Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Section
162(m) of the Code.

(j)Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(k)Governing Law.  Except as otherwise provided in any Award Agreement, the
validity, construction and effect of the Plan, any rules and regulations under
the Plan, and any Award Agreement shall be determined in accordance with the
laws of the State of Delaware without giving effect to principles of conflict of
laws, and applicable federal law.

(l)Non-U.S. Laws.  The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.

(m)Plan Effective Date and Shareholder Approval; Termination of Plan.  The Plan
shall become effective on the Effective Date which is the date the Plan was
approved by shareholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Code Sections 162(m)
(if applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable  requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted, and other laws,
regulations, and obligations of the Company applicable to the Plan.  Awards may
be granted subject to shareholder approval, but may not be exercised or
otherwise settled in the event the shareholder approval is not obtained.  The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the Effective Date.  Awards outstanding
upon expiration of the Plan shall remain in effect until they have been
exercised or terminated, or have expired.

(n)Construction and Interpretation.  Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender. Headings of Articles and Sections hereof are inserted for convenience
and reference and constitute no part of the Plan.

(o)Severability.  If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

17

 